     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JOHN SMITH, ET AL.                                                   CIVIL ACTION

VERSUS                                                                    No. 20-949

NEW ORLEANS CITY, ET AL.                                                 SECTION I

                             ORDER AND REASONS

      A high-speed police pursuit through the Broadmoor/Washington Avenue

neighborhood in New Orleans ended in three deaths and the destruction of a local

business.1 Consequently, John and Beverly Smith (the “Smiths”) bring this action

individually and on behalf of their business, UNITY-1 Beauty Supply and Hair Salon

(the “salon”).2 The remaining defendants (collectively, the “defendants”) in the suit

are: William Hery (“Hery”), Colby Stewart (“Stewart”) and Alex Mikkelsen

(“Mikkelsen”)—(collectively, the “officers”) all sued in their official and individual

capacities3—Superintendent Shaun Ferguson (“Superintendent Ferguson”) and New

Orleans Mayor LaToya Cantrell (“Mayor Cantrell”) sued in their official capacities,

as well as the City of New Orleans (the “City”) and the New Orleans Police

Department (“NOPD”).4 The Smiths assert federal claims pursuant to the Fourth




1 R. Doc. No. 1, at 6–7 ¶ 13–14.
2 Id. at 2 ¶ 2. According to the complaint, the Smiths owned and operated the salon
and beauty product store in the Broadmoor/Washington Avenue area of New Orleans.
R. Doc. No. 1, at 6 ¶ 12. Plaintiffs stated in their opposition, filed on September 16,
2020, that they would submit an amended complaint, but they have not sought leave
to do so. See R. Doc. No. 35, at 9.
3 Other NOPD officers were previously dismissed from the suit. See R. Doc. No. 39.
4 R. Doc. No. 1, at 3–4 ¶ 8. Plaintiffs also named a defendant “XYZ Insurance

Company,” which has not been identified nor appeared in the case. See id. at 4 ¶ 8.


                                          1
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 2 of 21




and Fourteenth Amendments to the U.S. Constitution and 42 U.S.C. § 1983, as well

as claims under Louisiana law.5

      Each of the defendants has moved to dismiss plaintiffs’ claims pursuant to

Federal Rule of Civil Procedure 12(b)(6).6 They all contend that the Smiths failed to

state a claim of any constitutional violations. 7 The officers also argue that the Court

should dismiss the claims against them in their individual capacities because they

are entitled to qualified immunity.8 Finally, all defendants ask that the Court decline

to exercise supplemental jurisdiction over the Smiths’ state law claims.9 For the

following reasons the motions are granted.

                                            I.




5 Id. at 8 ¶ 17. Plaintiffs also claim violation of their rights pursuant to “the Civil
Rights Act of 1866, and 1871[.]” Id. at 1 ¶ 1. However, the pertinent portions of those
statutes are now encompassed in § 1983. See Dennis v. Higgins, 498 U.S. 439, 454
(1991) (Kennedy, J., dissenting) (stating that “Section 1983 has its origins in § 2 of
the Civil Rights Act of 1866, 14 Stat. 27, and § 1 of the Civil Rights Act of 1871, 17
Stat. 13.”); Lynch v. Household Fin. Corp., 405 U.S. 538, 545 (1972) (“The broad
concept of civil rights embodied in the 1866 Act and in the Fourteenth Amendment is
unmistakably evident in the legislative history of [§] 1 of the Civil Rights Act of 1871,
17 Stat. 13, the direct lineal ancestor of [§] 1983[.]”); Jett v. Dallas Indep. Sch. Dist.,
491 U.S. 701, 712, 722 (1989) (stating that “[w]hat is now § 1983 was enacted as § 1
of “An Act to Enforce the Provisions of the Fourteenth Amendment to the
Constitution of the United States and For other Purposes,” Act of April 20, 1871”). In
apparent recognition of this, plaintiffs assert claims pursuant to only § 1983. R. Doc.
No. 1, at 8 ¶ 17; R. Doc. No. 35, at 3 (mentioning no federal statutory claims but for
those pursuant to § 1983). The Court, therefore, will not address the alleged violation
of plaintiffs’ rights pursuant to the Civil Rights Act of 1866 and 1871 separately from
plaintiffs’ § 1983 claim.
6 R. Doc. No. 26-1 (Mayor Cantrell, Superintendent Ferguson, the City, and the

NOPD; R. Doc. No. 27-1 (Hery and Stewart); R. Doc. No. 28-1 (Mikkelsen).
7 R. Doc. No. 26-1, at 1; R. Doc. No. 27-1, at 1; R. Doc. No. 28-1, at 1.
8 R. Doc. No. 27-1, at 14; R. Doc. No. 28-1, at 11.
9 R. Doc. No. 26-1, at 11–12; R. Doc. No. 27-1, at 16; R. Doc. No. 28-1, at 12–13.




                                            2
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 3 of 21




       On March 20, 2019, NOPD officers attempted to pull over a suspected stolen

vehicle through a routine traffic stop.10 When the car—which was “being operated by

minor children”— failed to stop, a high-speed pursuit ensued through neighborhood

roads.11 Over a mile into the chase, the driver of the fleeing vehicle lost control and

crashed into the salon.12 The explosive collision resulted in the death of the vehicle’s

occupants and the death of a patron inside the building.13 The fire from the accident

burned and ultimately destroyed the salon, as well as the Smiths’ “business, income

and life’s work.”14

       According to the complaint, under NOPD policy, officers should not engage in

high-speed pursuits prompted solely by property crimes.15 Here, according to the

complaint, the NOPD officers violated this internal policy and procedure when they

pursued the suspects at high-speeds because the officers suspected the vehicle to have

been stolen.16 Additionally, NOPD officers allegedly deactivated their body cameras,

also in violation of internal policy.17

                                          II.

                              A. Rule 12(b)(6) Standard




10 Id. at 6 ¶ 11.
11 Id.
12 Id. at 6–7 ¶ 13
13 Id. at 7 ¶ 14.
14 Id.
15 Id. at 6 ¶ 11.
16 Id.
17 Id. at 7 ¶ 14.




                                           3
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 4 of 21




       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district

court must dismiss a complaint or part of a complaint when a plaintiff fails to set

forth well-pleaded factual allegations that “raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Gonzalez v. Kay, 577

F.3d 600, 603 (5th Cir. 2009). The complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

       A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). If the well-pleaded

factual allegations “do not permit the court to infer more than the mere possibility of

misconduct,” then “the complaint has alleged—but it has not ‘show[n]’—‘that the

pleader is entitled to relief,’” and cannot survive a motion to dismiss. Id. at 679

(alteration in original) (quoting Fed. R. Civ. P. 8(a)(2)).

       In assessing the complaint, the Court must accept all well-pleaded factual

allegations as true and liberally construe all such allegations in the light most

favorable to the plaintiff. See Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999);

Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997). On a Rule 12(b)(6)

motion to dismiss, “the factual information to which the court addresses its inquiry

is limited to the (1) the [sic] facts set forth in the complaint, (2) documents attached

to the complaint, and (3) matters of which judicial notice may be taken under Federal




                                            4
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 5 of 21




Rule of Evidence 201.”18 Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 735

(5th Cir. 2019).

      “Dismissal is appropriate when the complaint ‘on its face show[s] a bar to

relief.’” Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (alteration in

original) (quoting Clark v. Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)). Where

applicable, qualified immunity can operate as one such bar. See Turner v. Lieutenant

Driver, 848 F.3d 678, 696 (5th Cir. 2017).

                              B. Qualified Immunity

      The doctrine of qualified immunity “balances two important interests—the

need to hold public officials accountable when they exercise power irresponsibly and

the need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). In

striking this balance, qualified immunity shields “government officials performing

discretionary functions” from civil liability “insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); see also Ashcroft

v. al-Kidd, 563 U.S. 731, 743 (2011) (“Qualified immunity gives government officials

breathing room to make reasonable but mistaken judgments about open legal

questions.”).



18Rule 201 provides that a court “may judicially notice a fact that is not subject to
reasonable dispute because it: (1) is generally known within the trial court's
territorial jurisdiction; or (2) can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).



                                             5
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 6 of 21




       Where a public official invokes qualified immunity as a defense to a civil action,

the plaintiff has the burden of establishing a constitutional violation and overcoming

the defense. See Jackson v. City of Hearne, 959 F.3d 194, 201 (5th Cir. 2020) (citing

McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (per curium) (en

banc)). To meet this burden, a plaintiff must show “(1) that the official violated a

statutory or constitutional right, and (2) that the right was ‘clearly established’ at the

time of the challenged conduct.” Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir.

2011) (en banc) (quoting al-Kidd, 563 U.S. at 735). The Court has discretion to decide

which of the two prongs of the qualified immunity analysis to examine first. See

Jackson, 959 F.3d at 200.

       At the 12(b)(6) stage, to find that a defendant violated the law at step one of

the qualified immunity analysis is to say that, taking the facts in the light most

favorable to the plaintiff, the plaintiff has stated a claim upon which relief may be

granted—that is, that the alleged conduct violated a constitutional right.              See

Morgan, 659 F.3d at 384.

       As to the second step, for “a right to be clearly established, ‘[t]he contours of

the right must be sufficiently clear that a reasonable official would understand that

what he is doing violates that right.’” Turner, 848 F.3d at 685 (alteration in original)

(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). “In other words, ‘existing

precedent must have placed the statutory or constitutional question beyond debate.’”

Reichle v. Howards, 566 U.S. 658, 664 (2012) (quoting al-Kidd, 563 U.S. at 741). Once

a plaintiff alleges that an official’s conduct violated a clearly established right, a court




                                             6
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 7 of 21




must then determine “whether the official’s conduct was objectively reasonable under

the law at the time of the incident.” Michalik v. Hermann, 422 F.3d 252, 258 (5th

Cir. 2005).

      An official’s conduct is not objectively unreasonable “unless all reasonable

officials in the [official’s] circumstances would have then known that the [official’s]

conduct violated the plaintiff’s rights.” Carroll v. Ellington, 800 F.3d 154, 169 (5th

Cir. 2015); see also Thompson v. Upshur Cty., 245 F.3d 447, 460–63 (5th Cir. 2001)

(holding that multiple officers’ actions were objectively reasonable because, among

other reasons, not all reasonable officers would recognize the unconstitutionality of

their actions). When denying qualified immunity, a court must point to “controlling

authority—or a robust consensus of persuasive authority—that defines the contours

of the right in question with a high degree of particularity.” Wyatt v. Fletcher, 718

F.3d 496, 503 (5th Cir. 2013) (quoting Morgan, 659 F.3d at 371–72).

      When the defense of qualified immunity is raised in a motion filed pursuant to

Rule 12(b)(6), “it is the defendant’s conduct as alleged in the complaint that is

scrutinized for ‘objective legal reasonableness.’”     McClendon, 305 F.3d at 323

(emphasis in original) (quoting Behrens v. Pelletier, 516 U.S. 299, 309 (1996)). A court

must determine that a plaintiff’s pleadings “assert facts which, if true, would

overcome the defense of qualified immunity.” Zapata v. Melson, 750 F.3d 481, 485

(5th Cir. 2014) (quoting Wicks v. Miss. State Emp’t. Servs., 41 F.3d 991, 994 (5th Cir.

1995)). A plaintiff seeking to overcome qualified immunity “must plead specific facts

that both allow the court to draw the reasonable inference that the defendant is liable




                                           7
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 8 of 21




for the harm he has alleged and that defeat a qualified immunity defense with equal

specificity.” Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).

                                   C. Section 1983

      “Section 1983 provides a private right of action against parties acting ‘under

color of any statute, ordinance, regulation, custom, or usage, of any State’ to redress

the deprivation of rights secured by the United States Constitution or federal law.”

Bauer v. Texas, 341 F.3d 352, 357 (5th Cir. 2003) (quoting City of St. Louis v.

Praprotnik, 485 U.S. 112, 121 (1988)).         “Section 1983 ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights

elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v.

McCollan, 443 U.S. 137, 144 n.3 (1979)).

      “To state a section 1983 claim, ‘a plaintiff must (1) allege a violation of a right

secured by the Constitution or laws of the United States and (2) demonstrate that the

alleged deprivation was committed by a person acting under color of state law.’”

Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (quoting James v. Tex. Collin

Cty., 535 F.3d 365, 373 (5th Cir. 2008).

      Additionally, while municipalities may be liable under § 1983, under Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978), “the unconstitutional conduct must

be directly attributable to the municipality through some sort of official action or

imprimatur; isolated unconstitutional actions by municipal employees will almost

never trigger liability.” Webb v. Town of Saint Joseph, 925 F.3d 209, 214 (5th Cir.

2019) (quoting Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)); see




                                           8
       Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 9 of 21




Monell, 436 U.S. at 690–91. Accordingly, a plaintiff must establish “that (1) an official

policy (2) promulgated by the municipal policymaker (3) was the moving force behind

the violation of a constitutional right.” Peterson v. City of Fort Worth, 588 F.3d 838,

847 (5th Cir. 2009).

                                           III.

         As a preliminary matter, the claims against the NOPD must be dismissed

because it “is not recognized as a legal entity or person capable of being sued.”

Thomas v. City of New Orleans, 883 F. Supp. 2d 669, 691 (E.D. La. 2012) (Feldman,

J.); see, e.g., Banks v. United States, No. 05-6853, 2007 WL 1030326, at *11 (E.D. La.

Mar. 28, 2007) (Beer, J.) (explaining that Louisiana law governs whether the NOPD

is an entity that can be sued, pursuant to Fed. R. Civ. P. 17(b), and that under

Louisiana law, the NOPD is not a “suable entity”).

         As to the remaining defendants, the Smiths, in their personal capacity and as

owners and operators of the salon, bring this action to seek compensatory and

punitive damages, “affirmative and equitable relief,” and the award of costs and

attorney’s fees.19 Specifically, the Smiths claim a violation of Fourth Amendment

protection from unlawful seizure and a denial of Fourteenth Amendment due process

and equal protection, pursuant to 42 U.S.C. § 1983;20 violations of rights secured




19   R. Doc. No. 1, at 2 ¶¶ 2, 12–13 ¶¶ 28–29.
20   Id. at 1–2 ¶ 1.


                                            9
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 10 of 21




under the Louisiana Constitution;21 liability under La. Civ. Code arts. 2315, 2315.1,

2315.2, 2316, 2317 and 2320;22 and municipal liability under 42 U.S.C. § 1983.23

                                A. Constitutional Claims

      Plaintiffs’ federal claims, which arise under 42 U.S.C. § 1983, allege that the

NOPD officers’ improper high-speed pursuit constituted an illegal seizure, in

violation of the Fourth Amendment, and denial of due process and equal protection,

in violation of the Fourteenth Amendment, when the fleeing suspect crashed into

their business.24 The Smiths argue that the officers “intentionally, willfully and with

full knowledge of their illegal actions, ignored the departments chase policy, turned

off their patrol cars’ video cameras, and acted in a foreseeable unreasonably

dangerous, negligent and callous manner that resulted not only in the deaths of the

occupants in the vehicle being chased[,]” but also in the death of the salon’s patron

and the salon’s “destruction.”25 Defendants do not dispute that the pursuit was in

violation of NOPD policies, but they argue that plaintiffs’ § 1983 claims must be

dismissed because the Smiths fail to state allegations that sustain any constitutional

violation necessary to support a § 1983 claim.26 Additionally, the officers claim they

are entitled to qualified immunity.27



21 Id. (specifying Louisiana Constitution Article 1 § 2 and 5).
22 Id.
23 Id. at 10–11 ¶ 23.
24 Id. at 1–2 ¶ 1.
25 Id. at 7 ¶ 14.
26 R. Doc. No. 26-1, at 4 (Mayor Cantrell, Superintendent Ferguson, the City, and the

NOPD); R. Doc. No. 27-1, at 8 (Hery and Stewart); R. Doc. No. 28-1, at 2 (Mikkelsen).
27 R. Doc. No. 27-1, at 14–15 (Hery and Stewart); R. Doc. No. 28-1, at 11–12

(Mikkelsen).


                                          10
       Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 11 of 21




                             i. Fourth Amendment Seizure

         The Fourth Amendment protects the right to be secure from unreasonable

seizures. U.S. Const. amend. IV. A person is seized by the police and therefore

entitled to challenge the government’s action under the Fourth Amendment when the

officer, “by means of physical force or show of authority . . . terminates or restrains

his freedom of movement [] through means intentionally applied.”           Brendlin v.

California, 551 U.S. 249, 254 (2007) (emphasis in original) (internal citations and

quotation marks omitted). “Physical force is not required to effect a seizure; however,

absent physical force, ‘submission to the assertion of authority’” is necessary. McLin

v. Ard, 866 F.3d 682, 691 (5th Cir. 2017) (emphasis in original) (quoting California v.

Hodari D., 499 U.S. 621, 626 (1991)). A seizure occurs “only if, in view of all of the

circumstances surrounding the incident, a reasonable person would have believed

that [he was] not free to leave.” Michigan v. Chesternut, 486 U.S. 567, 573 (1988)

(quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980)).

         The Smiths contend that the NOPD officers’ improper high-speed pursuit

resulted in an unconstitutional seizure.28 They argue that the police seized their

salon and “life’s work” when a fleeing vehicle, evading police apprehension, crashed

into the building and destroyed their business “because the officers used physical

force or show of authority by instituting a chase which resulted in [the] accident[.]”29

The Smiths note their lack of involvement in the pursuit, adding that they were




28   R. Doc. No. 35, at 6.
29   R. Doc. No. 35, at 6.


                                          11
       Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 12 of 21




neither a “party” or “participant” to the events that lead to the destruction of their

property, business, and income.30        Consequently, they argue that “the decision,

perceived power and authority and actions of giving pursu[i]t of the suspected stolen

vehicle at speeds in excess of 80 miles per hour in a 30 mile per hour zone,

const[itu]tes a seizure in violation of the Fourth Amendment.”31

           The Supreme Court in Brower v. County of Inyo explained that a “[v]iolation of

the Fourth Amendment requires an intentional acquisition of physical control.” 489

U.S. 593, 596 (1989) (emphasis added). The Smiths fail to allege that the officers

were aware of their existence before the crash, let alone that they were intentionally

seized.      Further, plaintiffs do not allege that the officers controlled the fleeing

vehicle’s movement, or that it or its drivers served as an instrument of the

government.        See Skinner v. Ry. Labor Execs. Ass'n, 489 U.S. 602, 614 (1989)

(“Although the Fourth Amendment does not apply to a search or seizure . . . effected

by a private party on his own initiative, the Amendment protects against such

intrusions if the private party acted as an instrument or agent of the Government”).

           Regardless, the destruction of the Smiths’ business resulted from the fleeing

suspect’s automobile being involved in an accidental collision, not a purposeful

seizure by the NOPD.          See Skinner, 489 U.S. at 614 (noting that the Fourth




30   Id.
31   Id.


                                             12
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 13 of 21




Amendment does not apply to a seizure “effected by a private party on his own

initiative”).32

       The Court finds that plaintiffs failed to plausibly allege a violation of the

Fourth Amendment protection against unreasonable seizure. Consequently, this

claim against the City must be dismissed. See Baughman v. Hickman, 935 F.3d 302,

311 (5th Cir. 2019) (“[A]n underlying constitutional violation is required to impose

liability on the governmental body[.]”); Becerra v. Asher, 105 F.3d 1042, 1048 (5th Cir.

1997) (“Without an underlying constitutional violation, an essential element of

municipal liability is missing.”).

        In addition, the relevant § 1983 claim against the NOPD officers in their

official capacities must be dismissed because official capacities claims are treated as

claims against the municipality. See Mason v. Lafayette City-Par. Consol. Gov’t, 806

F.3d 268, 279–80 (5th Cir. 2015); Goodman v. Harris Cty., 571 F.3d 388, 396 (5th Cir.

2009) (“[O]fficial capacity suits are really suits against the governmental entity[.]”);

Turner v. Houma Mun. Fire & Police Civil Serv. Bd., 229 F.3d 478, 485 (5th Cir. 2000)

(“In any case in which a defendant government official is sued in his individual and




32Additionally, there was no underlying Fourth Amendment violation stemming from
the pursuit itself because the officers only attempted to seize the occupants and did
not stop the fleeing vehicle through means intentionally applied. Brendlin, 551 U.S.
at 254; see Brower, 489 U.S. at 597 (“The pursuing police car sought to stop the
suspect only by the show of authority represented by flashing lights and continuing
pursuit; and though he was in fact stopped, he was stopped by a different means—
his loss of control of his vehicle and the subsequent crash.”); see also Cty. of
Sacramento v. Lewis, 523 U.S. 833, 843 (1998) (“[A] police pursuit in attempting to
seize a person does not amount to a ‘seizure’ within the meaning of the Fourth
Amendment”) (emphasis added) (citing Hodari D., 499 U.S. at 626).


                                          13
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 14 of 21




official capacity, and the city or state is also sued . . . [t]he official-capacity claims and

the claims against the governmental entity essentially merge.”); see also Whitley, 726

F.3d at 639 n.3 (“To the extent Whitley asserts claims against Appellees in their

official capacities, we find such claims also fail for lack of an underlying constitutional

violation.”).

       The Court further notes that because the Smiths have not plausibly alleged an

unconstitutional seizure, they also have failed to meet their burden to overcome the

officers’ defense of qualified immunity. Hampton v. Oktibbeha Cty. Sheriff Dep’t, 480

F.3d 358, 363 (5th Cir. 2007) (“If the plaintiff fails to state a constitutional claim or if

the defendant’s conduct was objectively reasonable under clearly established law,

then the government official is entitled to qualified immunity.”).33

                         ii. Fourteenth Amendment Due Process

       The Fourteenth Amendment right to due process protects the individual

“against arbitrary action of government.” Lewis, 523 U.S. at 845 (quoting Wolf v.

McDonell, 418 U.S. 539, 558 (1974)). When faced with a due process challenge, a




33While the Court finds that plaintiffs have failed to overcome the defense of qualified
immunity invoked by the officers because they have not plausibly alleged a Fourth
Amendment claim of an unconstitutional seizure, the Court notes Fifth Circuit
caselaw suggesting that the § 1983 claims against the officers may be dismissed
without reaching the qualified immunity issue. See Goodman, 571 F.3d at 396
(explaining that because the plaintiff failed to set forth a § 1983 claim, “an analysis
of [defendant’s] defense of qualified immunity is unnecessary. Qualified immunity is
only applicable as a protective shield once a plaintiff has made out a claim against an
official acting in his individual capacity.”); Lytle, 560 F.3d at 410 (“If we determine
that the alleged conduct did not violate a constitutional right, our inquiry ceases
because there is no constitutional violation for which the government official would
need qualified immunity.”).


                                             14
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 15 of 21




court must determine whether the behavior of the governmental officer “is so

egregious, so outrageous, that it may fairly be said to shock the contemporary

conscience.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1906 (2018) (quoting

Lewis, 523 U.S. at 847 n.8). The “shock the conscience” standard is satisfied “where

the conduct was ‘intended to injure in some way unjustifiable by any government

interest,’ or in some circumstances if it resulted from deliberate indifference.” Id.

(quoting Lewis, 523 U.S. at 849–50).

      Principle to plaintiffs’ Fourteenth Amendment claim is the officers’ conduct

during the pursuit, which they argue was “arbitrary,” and “egregious[.]”34 They

assert that the NOPD officers “created the danger that intentionally caused the

damage, destructions and total loss of the Smith’s [sic] property[.]”35

      While the Smiths assert that the officers’ pursuit was against NOPD policy,

the “failure to follow official policy, by itself shows, at most, negligence and cannot

support a finding of deliberate indifference.” Mason, 806 F.3d at 279. Further, even

if the officers made the conscious decision to pursue the vehicle against internal

policy, plaintiffs have not presented any facts that would support a reasonable

inference that the officers’ intent was to cause harm. See Lewis, 523 U.S. at 854 (“[A]

purpose to cause harm . . . ought to be needed for due process liability in a pursuit

case.”). “[H]igh-speed chases with no intent to harm suspects physically or to worsen

their legal plight do not give rise to liability under the Fourteenth Amendment,



34 R. Doc. No. 35, at 9–10 (quoting Cty. of Sacramento, 523 U.S. at 845 and Rosales-
Mireles, 138 S. Ct. at 1906.
35 Id. at 10.




                                          15
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 16 of 21




redressable by an action under § 1983.” Id. The Smiths have failed to show, except

through conclusory allegations, that the officers’ conduct intended to damage them or

their property “in some way unjustifiable by any governmental interest.” See Rosales-

Mireles, 138 S. Ct. at 1906. Thus, plaintiffs have not set forth any allegations that

would support a reasonable inference that the officers’ behavior rises to the level of

conscience-shocking conduct.

      The Court finds that plaintiffs have failed to plausibly allege a violation of the

Fourteenth Amendment right to due process. Therefore, this claim against the City

and the other NOPD officers in their official capacities are dismissed. This claim

against all officers in their individual capacities must also be dismissed because, in

the absence of a plausibly alleged constitutional violation, plaintiffs cannot overcome

the defense of qualified immunity.36

                    iii. Fourteenth Amendment Equal Protection

      “The Equal Protection Clause of the Fourteenth Amendment commands that

no State shall ‘deny to any person within its jurisdiction the equal protection of the

laws,’ which is essentially a direction that all persons similarly situated should be

treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)

(quoting U.S. Const. amend. XIV, § 1). “To state a claim under the Equal Protection

Clause, a § 1983 plaintiff must either allege that (a) a state actor intentionally




36 Again, the Court notes the Fifth Circuit’s guidance in Goodman and Lytle
suggesting that a court need not examine the qualified immunity question if it finds
that the alleged conduct did not violate a constitutional right. Goodman, 571 F.3d at
396; Lytle, 560 F.3d at 410.


                                          16
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 17 of 21




discriminated against [him] because of membership in a protected class[,] or (b) he

has been intentionally treated differently from others similarly situated and that

there is no rational basis for the difference in treatment.” Gibson v. Texas Dep't of

Ins., 700 F.3d 227, 238 (5th Cir. 2012) (internal quotations and citations omitted).

      The Smiths assert that defendants violated their right to equal protection,

pursuant to the Fourteenth Amendment.37 However, the Smiths fail to allege that

they belonged to any protected class; that defendants “discriminate[d], either facially

or in its application, against members of any protected class”; or that defendants

applied a law or policy to them “in a manner different from other similarly situated

individuals.” Id. As such, the Court finds that the Smiths have failed to plausibly

allege a violation of equal protection pursuant to the Fourteenth Amendment.

      Therefore, this claim against the City and the other NOPD officers in their

official capacities is also dismissed.   As with the due process claim, the equal

protection claim against all officers in their individual capacities must be dismissed

because, in the absence of a plausibly alleged constitutional violation, plaintiffs

cannot overcome the defense of qualified immunity.38

                              B. Municipal Liability

      Finally, plaintiffs assert that municipal liability is available under Monell

because the City was responsible for the training and discipline of NOPD officers and



37R. Doc. No. 1, at 1–2 ¶ 1.
38 Again, the Court notes the Fifth Circuit’s guidance in Goodman and Lytle
suggesting that a court need not examine the qualified immunity question if it finds
that the alleged conduct did not violate a constitutional right. Goodman, 571 F.3d at
396; Lytle, 560 F.3d at 410.


                                          17
     Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 18 of 21




that, through the NOPD, the City created, instituted and was responsible for

overseeing the enforcement (or lack thereof) of the policies and procedures that

violated   the   Smiths’   constitutional    rights.39   Plaintiffs   also   allege   that

Superintendent Ferguson and Mayor Cantrell are responsible for the supervision,

administration, policies, practices, procedures and customs of the NOPD, as well as

for the training and discipline of the officers.40

       To state a Monell claim against a municipality, a plaintiff must plead facts

“that plausibly establish: ‘a policymaker; an official policy; and a violation of

constitutional rights whose “moving force” is the policy or custom.’” Piotrowski, 237

F.3d at 578. The Smiths claim that Ferguson, Cantrell, the City, and the NOPD

failed to train, supervise and discipline the officers who pursued the fleeing vehicle,

and that this failure was “the driving force” behind the destruction of their business.41

The Smiths also allege that the failure to train and discipline provided tacit

permission for the officers to continue their improper property pursuits, which

harmed third-party bystanders.42

       Relief under a municipal liability theory, however, cannot be granted solely

because a municipality employs tortfeasors. See Monell, 436 U.S. at 691. Rather,

plaintiffs must prove that the municipality’s “official action or imprimatur” caused




39 R. Doc. No. 1, at 10 ¶ 21.
40 Id. at 11 ¶ 23.
41 R. Doc. No. 35, at 11.
42 R. Doc. No. 1, at 11 ¶ 23.




                                            18
    Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 19 of 21




an underlying constitutional violation. Valle v. City of Houston, 613 F.3d 536, 541

(5th Cir. 2010) (quoting Piotrowski, 237 F.3d at 578).

      Because plaintiffs have failed to plausibly state a Fourth Amendment or

Fourteenth Amendment violation, the City, Ferguson and Cantrell cannot be liable

under a § 1983 municipal liability theory. Bustos v. Martini Club Inc., 599 F.3d 458,

467 (5th Cir. 2010) (“The Supreme Court has explained that a municipality cannot be

liable ‘[i]f a person has suffered no constitutional injury at the hands of the individual

police officer.’”) (quoting City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)); see

also Romero v. City of Grapevine, 888 F. 3d 170, 178–79 (5th Cir. 2018) (“In order to

confer liability on the City and [the police chief] for deficient supervisory conduct,

there must be ‘a sufficient causal connection between [the City’s] conduct and the

constitutional violation.’ ‘[I]t is facially evident that this test cannot be met if there

[are] no underlying constitutional violations.’”).     Consequently, plaintiffs’ Monell

claim against the City, Superintendent Ferguson in his official capacity and Mayor

Cantrell in her official capacity must be dismissed.

                                 C. State Law Claims

      The Court has concluded that plaintiffs’ federal law claims should be

dismissed; only their state law claims remain. A district court has “wide discretion”

when deciding whether it should retain jurisdiction over state law claims once all

federal claims have been eliminated. Guzzino v. Felterman, 191 F.3d 588, 595 (5th

Cir. 1999). However, the general rule in the Fifth Circuit is “to dismiss state claims




                                           19
    Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 20 of 21




when the federal claims to which they are pendent are dismissed.” Parker & Parsley

Petroleum Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992).

      A district court may decline to exercise supplemental jurisdiction over a state

law claim if:

      (1) the claim raises a novel or complex issue of State law,

      (2) the claim substantially predominates over the claim or claims over which
      the district court has original jurisdiction,

      (3) the district court has dismissed all claims over which it has original
      jurisdiction, or

      (4) in exceptional circumstances, there are other compelling reasons for
      declining jurisdiction.

28 U.S.C. § 1367(c). In addition to these factors, the Fifth Circuit has instructed

district courts to consider the common law factors of “judicial economy, convenience,

fairness, and comity.” Mendoza v. Murphy, 532 F.3d 342, 346 (5th Cir. 2008). “These

interests are to be considered on a case-by-case basis, and no single factor is

dispositive.” Id.

      These factors weigh in favor of dismissal of the Louisiana state law claims

without prejudice so that plaintiffs may assert those claims in Louisiana state court.

The Court has “dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3).   Moreover, allowing Louisiana courts to rule on Louisiana law

“encourages fairness between the parties by ‘procuring for them a surer-footed

reading of applicable law.’” Bitte v. EMC Mortgage Corp., No. 07-9273, 2009 WL

1950911, at *2 (E.D. La. July 1, 2009) (Africk, J.) (citations omitted) (quoting United

Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)). “[D]eference in this case



                                          20
    Case 2:20-cv-00949-LMA-DMD Document 40 Filed 11/10/20 Page 21 of 21




with respect to the state law issue[s] promotes the important interest of comity to

state courts.” Id. Furthermore, the parties will not be unduly prejudiced because the

litigation is still in its early stages. Therefore, the Court declines to exercise

supplemental jurisdiction over the remaining state law claims.

                                              IV.

      For the foregoing reasons,

      IT IS ORDERED that the motions to dismiss are GRANTED. All claims

asserted against the New Orleans Police Department are DISMISSED WITH

PREJUDICE.

      IT IS FURTHER ORDERED that the federal law claims against the City of

New Orleans, Shaun Ferguson in his official capacity, LaToya Cantrell in her official

capacity, Alex Mikkelsen in his individual and official capacities, Colby Stewart in

his individual and official capacities and William Hery in his individual and official

capacities are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the state law claims against the City of

New Orleans, Shaun Ferguson, LaToya Cantrell, Alex Mikkelsen, Colby Stewart and

William Hery are DISMISSED WITHOUT PREJUDICE to their being timely

asserted in state court.

      New Orleans, Louisiana, November 10, 2020.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                         21
